             Case 2:19-bk-24804-VZ                   Doc 469 Filed 03/18/20 Entered 03/18/20 11:45:46                                       Desc
                                                      Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    Richard M. Pachulski (CA Bar No. 90073)
    Jeffrey W. Dulberg (CA Bar No. 181200)
    Malhar S. Pagay (CA Bar No. 189289)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, California 90067
    Telephone: 310/277-6910
    Facsimile: 310/201-0760
    E-mail: rpachulski@pszjlaw.com
            jdulberg@pszjlaw.com
            mpagay@pszjlaw.com



         Individual appearing without an attorney
         Attorney for: Movant(s)

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.:      2:19-bk-24804-VZ

    YUETING JIA,1
                                                                                CHAPTER: 11

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE:

                                                                            THIRD STIPULATION TO EXTEND DEADLINE
                                                                            PURSUANT TO FED. R. BANKR. P. 4007(C) AS
                                                                  Debtor(s) TO LIUHUAN SHAN



PLEASE TAKE NOTE that the order titled Order               Approving Third Stipulation to Extend Deadline Pursuant To Fed. R.
Bankr. P. 4007(c) as to Liuhuan Shan was lodged on (date) March 18, 2020 and is attached. This order relates to the
Stipulation which is docket number 468.




1
 The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91 Marguerite Drive,
Rancho Palos Verdes, CA 90275.
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                         Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327648.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 469 Filed 03/18/20 Entered 03/18/20 11:45:46                        Desc
                                                                                                      Main Document     Page 2 of 6


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT

                                                                  10                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                            LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                   Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                                Chapter 11
                                                                  14                                Debtor.
                                                                                                                                ORDER APPROVING THIRD STIPULATION
                                                                  15                                                            TO EXTEND DEADLINE PURSUANT TO
                                                                                                                                FED. R. BANKR. P. 4007(C) AS TO LIUHUAN
                                                                  16                                                            SHAN [DOCKET 468]

                                                                  17
                                                                                                                                [No Hearing Required]
                                                                  18

                                                                  19
                                                                                The Court, having read and considered the Third Stipulation to Extend Deadline Pursuant to
                                                                  20
                                                                       Fed. R. Bankr. P. 4007(c) as to Liuhuan Shan (the “Stipulation”) [Docket No. 468]2, and with good
                                                                  21
                                                                       cause shown,
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                  28   Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                       2
                                                                         Capitalized terms not defined herein shall have the same meaning ascribed to them in the Stipulation.

                                                                       DOCS_LA:328384.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 469 Filed 03/18/20 Entered 03/18/20 11:45:46           Desc
                                                                                                     Main Document     Page 3 of 6


                                                                   1           IT IS ORDERED:

                                                                   2           1.       The Stipulation is approved.

                                                                   3           2.       The Rule 4007(c) Deadline, only as to Liuhuan Shan, shall be further extended from

                                                                   4   March 19, 2020, to May 18, 2020.

                                                                   5                                                          ###

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          2
                                                                       DOCS_LA:328384.1 46353/002
Lodged Order Upload (L.O.U)                                                        https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                 Case 2:19-bk-24804-VZ                            Doc 469 Filed 03/18/20 Entered 03/18/20 11:45:46                Desc
                                                                   Main Document     Page 4 of 6


                                                     Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                    Wednesday, March 18, 2020




          C O N F I R M AT I O N :

           Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
          ( 10270472.doc )
            A new order has been added




                   Office: Los Angeles
                   C a s e Ti t l e : Yu e t i n g J i a
                   Case Number: 19-24804
                   Judge Initial: VZ
                   C a s e Ty p e : b k ( B a n k r u p t c y )
                   Document Number: 468
                   O n D a t e : 0 3 / 1 8 / 2 0 2 0 @ 11 : 4 3 A M


          Please print               this confirmation for future reference.



          T h a n k Yo u !

         United States Bankruptcy Court, Central District of California
         Edward R. Roybal Federal Building and Courthouse
         255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                               3/18/2020, 11:43 AM
        Case 2:19-bk-24804-VZ                   Doc 469 Filed 03/18/20 Entered 03/18/20 11:45:46                                       Desc
                                                 Main Document     Page 5 of 6



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 17, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                             , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 17, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012
                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 18, 2020               Sophia L. Lee                                                    /s/Sophia L. Lee
 Date                         Printed Name                                                     Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327648.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 469 Filed 03/18/20 Entered 03/18/20 11:45:46                                       Desc
                                                 Main Document     Page 6 of 6




SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)


       Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com;dlee@metall
        awgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                    Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327648.1 46353/002
